Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad : This appeal is abandoned except for item numbers 150 B and 150 O, which involve round and rectangular head protractors.
I offer to stipulate that during the period of exportation of these two items that the export value, as defined under Section 402, for such or similar merchandise was as invoiced, at 40 cents each, net packed.
Me. FitzGibbon : Agreed.
Me. Glad : During the period in question there was not any higher foreign value for such or similar merchandise.
Mb. FitzGibbon : That is agreed.
On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described on the invoice as items numbered 150 B and 150 C, round and rectangular head protractors, and that such value is 40 cents each, net packed.
*604As to all other items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.